Case: 12-50747       Document: 00512181890         Page: 1     Date Filed: 03/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 20, 2013
                                     No. 12-50747
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




JANOS FARKAS,

                                                  Plaintiff-Appellant,

versus

JP MORGAN CHASE BANK, NATIONAL ASSOCIATION;
BRICE, VANDER, LINDEN & VERNICK,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 1:12-CV-398




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Janos Farkas, pro se, appeals the dismissal, for failure to state a claim


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50747     Document: 00512181890      Page: 2   Date Filed: 03/20/2013

                                  No. 12-40533

under Federal Rule of Civil Procedure 12(b)(6), of his suit challenging a fore-
closure. In a concise but thorough Order filed June 22, 2012, the district court
carefully explained why there is no merit to the claim.
      The judgment of dismissal is AFFIRMED, essentially for the reasons given
by the district court. As for Farkas’s claim that removal was improper for want
of diversity of citizenship, we agree with defendant that the joinder of the second
defendant was fraudulent and in an attempt to defeat diversity in that there was
no colorable cause of action against that defendant.




                                        2